 


109 HJ 12 IH: To commemorate the spirit of Cesar E. Chavez: 
U.S. House of Representatives
2005-01-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IA 
109th CONGRESS
1st Session
H. J. RES. 12 
IN THE HOUSE OF REPRESENTATIVES 
 
January 26, 2005 
Mr. Filner introduced the following joint resolution; which was referred to the Committee on Government Reform
 
JOINT RESOLUTION 
To commemorate the spirit of Cesar E. Chavez: Si Se Puede. 
  
Whereas Cesar E. Chavez was born March 31, 1927, on a small farm near Yuma, Arizona, and died on April 23, 1993; 
Whereas numerous holidays, schools, parks, libraries, and other structures and events have been named after Cesar E. Chavez, internationally and in California, New York, Michigan, Indiana, Oklahoma, Arizona, Illinois, Minnesota, Colorado, New Mexico, Massachusetts, Texas, and Hawaii, with many more planned; 
Whereas Cesar E. Chavez was a recipient of the Martin Luther King, Jr., Peace Prize during his lifetime and was awarded the Presidential Medal of Freedom by President Clinton on August 8, 1994; 
Whereas, the grandson of a Mexican immigrant and settler, he grew up working with migrant farm workers, himself picking grapes, melons, beans, and other staple crops at low wages and for long hours, during which time he developed a strong work ethic and respect for the farm workers his father called the children of God; 
Whereas at the age of 18 Cesar E. Chavez entered the United States Navy and served his country with distinction for 2 years; 
Whereas, as early as 1949, Cesar E. Chavez committed himself to organizing farm workers to campaign for safe and fair working conditions, reasonable wages, decent housing, and the outlawing of child labor; 
Whereas in 1962 Cesar E. Chavez founded the National Farm Workers Association, predecessor of the United Farm Workers of America, which brought hope to farm workers that they might one day realize the basic protections and workers’ rights to which all Americans aspire; 
Whereas, through his commitment to nonviolence, Cesar E. Chavez brought dignity and respect to the farm workers who organized themselves, and became an inspiration and a resource to other Americans and people engaged in human rights struggles throughout the world; 
Whereas Cesar E. Chavez was an advocate for nonviolence at a time when violence penetrated every level of our society; 
Whereas Cesar E. Chavez and his family also dedicated themselves to the education of farm workers’ children through migrant schools, many of whom graduated and worked as teachers, doctors, nurses, and in other professional occupations; 
Whereas the legacy of Cesar E. Chavez includes healthy working conditions that yield uncontaminated food for America’s tables and the enforcement of employer sanctions for those who hire illegal immigrants; 
Whereas Cesar E. Chavez’s influence extends far beyond agriculture and provides inspiration for those working to better human rights through his example of organizing voter registration drives in urban and farm areas, initiating complaints against mistreatment by police and welfare officials, and empowering everyday workers to seek advancement in education and politics; and 
Whereas Cesar E. Chavez lived alongside his campesino brothers and sisters in humble surroundings and upon his passing was laid to rest where he lived and worked for 23 years on the grounds of the headquarters of the United Farm Workers of America, known as Nuestra Senora de La Paz (Our Lady of Peace), located in the Tehachapi Mountains at Keene, California: Now, therefore, be it 
 
That Cesar E. Chavez be honored for his tireless commitment to improve the plight of farm workers and the poor throughout the United States and for the inspiration his heroic efforts gave to so many Americans to work nonviolently for justice in their communities, and that all Americans be encouraged to commit themselves to working for justice through nonviolence in their communities and remind themselves of the work of the people who put food on the tables of America. 
 
